[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE:  MOTION TO STRIKE THIRD PARTY COMPLAINT
The motion to strike counts 3, 4 and 5 is granted for failure to allege sufficient facts to set out a legally sufficient allegation that the third party defendant's breach CT Page 913 of warranty was the proximate cause of the loss sustained.
The motion to strike counts 1, 2 and 6 is granted because the Uniform Commercial Code provides the third party, plaintiff's exclusive remedy for "commercial loss."
Flynn, J.